Citation Nr: 0202085	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  99-21 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Regional Office (RO) that granted the veteran's claim for 
service connection for PTSD, and assigned a 30 percent 
evaluation for it, effective March 26, 1998.  The veteran 
disagreed with the assigned rating.  When this case was 
before the Board in January 2001, it was remanded for 
additional development of the record.  Based, in part, on the 
findings of a Department of Veterans Affairs (VA) examination 
conducted in July 2001, the RO, by rating action dated later 
that month, increased the evaluation for PTSD to 50 percent, 
effective March 26, 1998.  The veteran continues to disagree 
with the assigned rating.

The issue of entitlement to service connection for major 
depression is addressed in the Remand following the Order 
section of this decision.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by flashbacks, 
nightmares and depression.

2.  There is no clinical evidence of panic attacks, memory 
impairment or neglect of personal hygiene.


CONCLUSION OF LAW

An initial rating in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated he is 
in receipt of any private medical treatment.  The RO has 
obtained the veteran's VA medical treatment records.  
Additionally, the RO provided the veteran with several 
examinations in relation to his PTSD.  

The record discloses that the October 1998 rating decision 
provided the veteran with the reasons and bases for the 
initial assignment of the 30 percent evaluation.  The July 
2001 rating decision provided the veteran with the reasons 
and bases for the assignment of a 50 percent evaluation for 
PTSD.  The July 1999 statement of the case and the August 
2001 supplemental statement of the case provided the veteran 
with the applicable criteria for rating PTSD, which 
identified the manifestations which would warrant a higher 
evaluation.  These notification letters were sent to the 
veteran's latest address of record, and correspondence copies 
were mailed to the veteran's accredited representative, 
Kenneth Carpenter.  These notifications were not returned by 
the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran, and his representative, 
have received these determinations.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

Factual background


The veteran's discharge certificate discloses that, among the 
medals he received was the Combat Infantryman Badge.  

VA outpatient treatment records reveal that the veteran was 
seen in July 1995 for an evaluation of PTSD.  He related that 
he had been depressed since he returned from Vietnam.  He 
described recurrent and intrusive thoughts of Vietnam.  He 
also stated that he had outbursts of anger.  He was seen in 
August 1997 and it was noted that his wife said that 
medication had helped him a lot.  The diagnosis was 
depression, not otherwise specified.

The veteran was afforded a psychiatric examination by the VA 
in October 1998.  A mental status evaluation revealed that 
the veteran made a neat, clean and casual appearance.  He 
talked in a rather low, halting voice.  His affect was 
flattened.  His judgment and insight were fair.  It was 
reported that his peer relationships were poor and that he 
kept to himself.  He avoided people.  It was stated that he 
had a bad temper and had trouble dealing with anger.  He 
reported having problems initiating and maintaining sleep.  
The veteran indicated that he had nightmares every night, a 
recurrent dream involving machine gun fire.  He had 
flashbacks daily about this combat.  His memory and 
concentration were diminished, and his energy was low.  He 
reportedly became depressed and occasionally cried.  He 
maintained that once in a while he "had suicidal thoughts, 
but [he] denie[d] suicidal ideation."  His moods varied.  
The veteran denied hallucinations or delusions, but he 
occasionally felt paranoid and he described this as being 
uneasy around people and in new and unfamiliar situations.  
He denied specific phobias.  He harbored much survivor guilt.  
He had much anger about the war and stated that he drank to 
calm his anger.  His social life was minimal.  It was 
reported that he was receiving treatment at a VA mental 
health clinic and that he was on two medications.  The 
veteran indicated that he had previously gone to PTSD groups, 
but said that they were too intense for him.  

The Axis I diagnosis was PTSD with depression.  The Axis IV 
diagnosis was stress of combat in Vietnam.  It was noted that 
the Global Assessment of Functioning score was 60.  It was 
indicated that the veteran was working in his own garage 
business.  His prognosis was said to be fair with continued 
treatment.  The examiner described his incapacity as 
moderately severe.  

VA outpatient treatment records dated from 1995 to 2000 have 
been associated with the claims folder.  The veteran was seen 
in April 1998 and stated that he had some suicidal ideation 
in the morning, but that it faded by mid-morning.  He 
indicated that he was at his best at the end of the day when 
he did not have to deal with the public at his repair shop.  
The pertinent diagnoses were depression, not otherwise 
specified, dysthymia and panic with agoraphobia.  The 
examiner indicated that in view of the veteran's chronic high 
level of anxiety/panic attacks, he would try to get him to 
take medication.  When he was seen in July 1998, it was noted 
that the veteran remained somewhat depressed, but had 
appreciably less suicidal ideation.  In April 1999, the 
veteran reported that he was just sort of getting by.  He had 
low energy and appeared sad.  In May 2000, it was noted that 
his last Global Assessment of Functioning score was 60, in 
April 1999.  It was indicated that the veteran was on 
medications for nerves and depression.

The veteran was again afforded a VA psychiatric examination 
in July 2001.  It was noted that the claims folder was 
reviewed in conjunction with the examination.  He complained 
of persistent recollection of his experiences in Vietnam, 
with nightmares of machine gun fire and flashbacks.  He 
reported irritable mood, trouble concentrating and social 
isolation.  He stated that he was wary of people and that he 
tended to keep his guard up.  It was indicated that he 
remained gainfully employed, but in a limited way.  It was 
noted that he worked on cars and that he worked alone.  He 
maintained that this helped with his feeling uneasy around 
people.  His marriage was described as stable.  He related 
that he had no social involvement.  His only leisure activity 
was an occasional fishing trip.  There was no history of 
violence or suicide attempt.  

On mental status evaluation, the veteran presented with a 
neat appearance.  He was alert, pleasant and cooperative.  He 
responded to questions in a relevant, logical and goal-
directed manner, revealing no impairment of thought process 
or communication.  He reported no delusions or 
hallucinations.  He had no suicidal or homicidal ideas.  It 
was stated that he had poor eye contact and frequently looked 
at the floor.  His personal hygiene was adequate.  The 
veteran was noted to be oriented as to time, place and 
person.  His memory for recent and remote events was intact, 
as evidenced by his recollection of his past history and 
current events.  He showed no obsessive or ritualistic 
behavior.  He reported no panic attacks.  He admitted to some 
depression and low mood.  He also admitted to sleep 
impairment.  The veteran had good insight and his 
intellectual functions were adequate.  He seemed motivated 
for treatment.  The Axis I diagnosis was PTSD.  The Axis II 
diagnosis was major depressive disorder, mild to moderate.  
The examiner stated that this appeared to be independent of 
the PTSD.  The Global Assessment of Functioning (GAF) score 
for PTSD was 50, indicating serious symptoms, along with 
serious impairment in social and to some extent occupational 
functioning.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the regulations do not give past medical reports 
precedence over current findings, the Board is to consider 
the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

General Rating Formula for Psychoneurotic Disorders:                     

        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The veteran asserts that a higher rating should be assigned 
for PTSD since the inception of his award.  He claims that 
his symptoms are more severe than contemplated by the 50 
percent rating.  As noted above, the next higher evaluation, 
a 70 percent evaluation, contemplates such symptoms as 
suicidal ideation, obsessional rituals, disorientation and 
neglect of personal appearance or hygiene as they impair 
social and occupational functioning.  In this regard, the 
Board points out that the veteran has been afforded treatment 
and examinations by the VA during the appeal period.  It is 
significant to observe that essentially none of these 
symptoms has been demonstrated.  The Board acknowledges that 
the veteran did report that he had suicidal thoughts on 
occasion, but denied it being of such significance as to be 
considered suicidal "ideation."  He also has been shown to 
have a flattened affect and to have depression.  The clinical 
records show that his depression has responded to medication.  
Further, his poor peer relationships have not been shown to 
impair his occupational functioning beyond that contemplated 
in the current 50 percent rating.  The veteran's personal 
hygiene and appearance have been described as adequate.  He 
has no memory impairment.  It is also noted that he does not 
manifest any obsessive or ritualistic behaviors.  His insight 
is good.  Such findings are consistent with the reported GAF 
scores.

While there is no doubt that the veteran has described 
nightmares and flashbacks, the fact remains that his symptoms 
are most compatible with the 50 percent evaluation.  Although 
on a self-employed, and self-described, limited basis, the 
veteran remains able to work.  The evidence in support of the 
veteran's claim consists primarily of his statements 
regarding the severity of his psychiatric disability.  In 
contrast, the medical findings of record are of greater 
probative value.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for a 
rating in excess of 50 percent for PTSD.



ORDER

An initial rating in excess of 50 percent for PTSD is denied.


REMAND

In a rating decision dated in July 2001, the RO, in pertinent 
part, denied the veteran's claim for service connection for 
major depression.  Notice of the determination was provided 
to the veteran and his representative the next month.  A 
timely notice of disagreement with the determination was 
received in October 2001.  A statement of the case has not 
been issued with regard to this matter.  Where a statement of 
the case has not been provided following the timely filing of 
a notice of disagreement, a remand, not a referral is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed with regard to the issue of 
entitlement to service connection for 
major depression claimed as secondary to 
service-connected PTSD.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

2.  If the benefit sought remains not 
granted, the RO should issue a statement 
of the case concerning the issue of 
entitlement to service connection for 
major depression claimed as secondary to 
service-connected PTSD.  

If the veteran submits a timely substantive appeal, the case 
should be returned to the Board, in accordance with appellate 
procedures.  The purpose of this remand is to ensure due 
process.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



